             Case 2:19-cr-00059-RSM Document 39 Filed 07/17/20 Page 1 of 1



                                                CHIEF JUDGE RICARDO S. MARTINEZ
 1
 2
 3
                              UNITED STATES DISTRICT COURT
 4                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 5
     UNITED STATES OF AMERICA,                 )   No. CR19-059-RSM
 6                                             )
                     Plaintiff,                )
 7                                             )   ORDER GRANTING
               v.                              )   MOTION TO FILE OVERLENGTH
 8                                             )   MOTION
     DENNIS ROBERT GIBB,                       )
 9                                             )
                     Defendant.                )
10                                             )
11
12         This matter has come before the undersigned on the motion of Dennis Gibb to
13   file an overlength motion for compassionate release. The Court has considered the
14   motion and the records herein.
15         IT IS NOW ORDERED that Mr. Gibb’s motion to file an overlength motion is
16   GRANTED.
17         DATED this 17th day of July 2020.
18
19
20
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT
21
                                             JUDGE
22
23   Presented by:
24   s/ Michael Filipovic
25   Federal Public Defender
     Attorney for Dennis Gibb
26

                                                              FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO FILE                             1601 Fifth Avenue, Suite 700
       OVERLENGTH MOTION                                           Seattle, Washington 98101
       (Dennis Gibb, CR19-059-RSM) - 1                                        (206) 553-1100
